PER CURIAM.
We affirm Appellant’s underlying conviction of possession of more than twenty (20) grams of marijuana in violation of Section 893.13(l)(e), Florida Statutes. However, we reverse and remand for resentencing in accordance with Villery v. Florida Parole & Probation Commission, 396 So.2d 1107 (Fla. 1981).
AFFIRMED in part, REVERSED in part, and REMANDED for further proceedings consistent with this opinion.
ERVIN, J., and LILES, WOODIE A. (Retired), and PEARSON, TILLMAN (Retired), Associate Judges, concur.